SCOTT, P. J.
The plaintiff recovered judgment for $63 damages and costs. He claimed, among other things, wages at $20 a week from December 4th, and $3 for incidental expenses. He was the only witness in his own behalf, and his character, as disclosed by his own evidence, is such that no credence should be given to any statement as to which he is contradicted. There can be no doubt that he was discharged for sufficient cause on December 9th or 10th, and his only just claim is for the weeks salary for the week ending December 10th. He gave no proof of the expenditure of the $3.
The judgment should be reduced to $20, and, as so reduced, affirmed, without costs. All concur.